SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Start-up of Platform P-55 in Roncador field Rio de Janeiro, January 2 nd , 2014 – Petróleo Brasileiro S.A. – Petrobras announces that the platform P-55, one of the strategic projects of the 2013-2017 Business and Management Plan, started-up the last Tuesday (12/31/13), in Campos Basin’s Roncador field. P-55 is part of Roncador´s field Module 3 project and will be connected to 17 wells, 11 of which are oil and gas production and 6 water injection. Oil and natural gas exportation from the platform will take place via submarine pipelines connected to the unit till the oil and gas offloading system of the Campos Basin. P-55, a semi-submersible unit, installed at a water depth of 1,800 meters, is designed to process 180,000 barrels of oil per day, compress 6,000,000 m 3 of natural gas per day and inject 290,000 barrels of water per day. Weighing 52,000 tons and with an area of 10,000 m
